Citation Nr: 0730832	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  00-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to nonservice connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from September 1974 to October 
1974 in the United States Navy.  He also has a voided 
enlistment with the United States Army.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1999 and June 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

A Hearing Officer hearing at the RO was held in June 2000.  A 
transcript of the hearing has been associated with the claim 
file.

In July 2001 the Board decided that the veteran had not 
perfected his appeal and determined that the issue was not 
before the Board.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2002 order the Court remanded the case back to the 
Board for readjudication.

In an October 2002 decision, the Board denied the veteran's 
claim.  In September 2003, the Court vacated the issue and 
remanded it to the Board for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  In June 2004 the Board 
remanded the case to the RO.  

A Travel Board hearing was scheduled for July 2007.  The 
veteran did not appear.


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied by 
the RO in a rating decision of March 1983.  The veteran was 
informed of the decision and he did not appeal.  

2.  The evidence submitted since the RO's March 1983 decision 
is cumulative.

3.  The veteran is not shown to have had an aggregate of 90 
days or more of active service during a period of war.


CONCLUSIONS OF LAW

1.  The March 1983 decision, which denied service connection 
for a nervous condition is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the March 1983 rating 
decision, which denied service connection for a nervous 
condition is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (prior to August 29, 2001).

3.  The veteran does not meet the basic eligibility 
requirements for VA nonservice-connected pension benefits.  
38 U.S.C.A. §§ 101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 
3.2, 3.3, 3.15 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

In regards to the claim for entitlement to pension benefits, 
the Board notes that the enactment of the VCAA has no 
material effect on adjudication of the claim for pension 
benefits currently before the Board.  See Mason v. Principi, 
16 Vet. App. 129 (2002) (VCAA not applicable to nonservice-
connected pension claims in which the law and not the 
evidence was dispositive).  In Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), the Court held that the enactment of the 
VCAA does not affect matters on appeal when the question is 
one limited to statutory interpretation.  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); see also Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA with regards to the issues of 
entitlement to pension.

IN regards to the request to reopen the claim, the Board 
finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim.  In a VCAA letter of 
February 2005 the appellant was provided adequate notice as 
to the evidence needed to substantiate his claims.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the VCAA notice letter did not predate the rating 
decision.  However, it was provided after a Board remand, it 
provided adequate notice and a supplemental statement of the 
case was issued subsequent to the notice which constituted 
subsequent process.  Moreover, the essential fairness of the 
adjudication was not affected.  

With regard to notice as to disability ratings and effective 
date assignment, notice was not provided until a Supplemental 
Statement of the Case of January 2007.  However, the lack of 
timeliness is not prejudicial to the appellant because his 
claim is denied, and, therefore, the issues of rating and 
effective date do not arise.  The Board finds that the VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records, private 
treatment records, and VA outpatient treatment records have 
been obtained.  The veteran was afforded a Travel Board 
hearing and he did not appear.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).





Legal Criteria and Analysis

New and Material

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended on August 29, 2001.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001 and the veteran filed his claim in May 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001).

The RO, in a decision dated in March 1983, denied the 
appellant's claim of entitlement to service connection for a 
nervous condition on the basis that the condition pre-existed 
service and was not aggravated by service.  The veteran was 
informed of the determination, did not appeal and the 
decision became final.  

The evidence which was of record at the time of the prior 
decision included the veteran's service medical records, 
which revealed that the veteran had a history of several 
psychiatric hospitalizations prior to his service with the 
U.S. Navy, and a Report of Aptitude Board determination of 
September 1974 recommending that the veteran be separated 
from service due to unsuitability.

Evidence added to the record since March 1983 includes 
private medical treatment records showing treatment for 
psychiatric conditions including paranoia and schizophrenia 
dated in the 1970s; hospitalization records from September 
1974 showing psychiatric hospitalization for manic depressive 
illness and schizoid personality; and VA outpatient treatment 
records dated between February 2000 and April 2002 showing 
continued treatment for mental health problems.  

The March 1983 rating decision was final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1983 decision.

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence that the veteran suffered from a pre-existing 
psychiatric disorder and there was no evidence that the 
condition had been aggravated by the veteran's service.  
Since that determination, the veteran has presented 
additional evidence showing that he was treated for a 
psychiatric condition prior to service, during service and 
post-service.  The evidence is not new and material as it is 
cumulative of the previously established fact that the 
veteran suffered form a psychiatric disorder prior to 
service.  

While there is evidence of treatment for a psychiatric 
condition during service and post-service, there remains no 
competent evidence of aggravation of the psychiatric 
condition during service and no evidence linking the 
psychiatric conditions to service.  None of the evidence 
submitted by the veteran provides a nexus to service or 
evidence of aggravation due to service.  The Board notes that 
service medical records showing an evaluation of the veteran 
by the Naval Hospital in September 1974, one week prior to 
the date of the veteran's Report of Aptitude Board of 
September 1974 were not of record at the time of the prior 
denial in March 1983.  However, the Report of Aptitude Board 
made reference to this evaluation and based its decision to 
recommend separation based on unsuitability for service at 
least in part on this evaluation.  Therefore, the Board finds 
that the evaluation itself is not new and material as it 
tends to establish a fact known at the time of the prior 
denial, that the veteran was treated for a psychiatric 
condition prior to and during service.  Therefore, the 
evidence is cumulative.  When viewed in the context of the 
reason for the prior denial, the evidence submitted since the 
prior final denial is not new and material.  In essence, the 
veteran has reasserted that his psychiatric condition is 
attributable to service.  If lay assertions of medical 
causation will not suffice initially to establish competent 
evidence of etiology, it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

The Board notes that there has been a regulatory change 
regarding consideration of aggravation (for psychosis) during 
the one year following service.  However, he did not have 90 
days of qualifying service.  Therefore, neither the law nor 
the new regulation provides a basis for considering the issue 
de novo.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307.  The Board 
has also considered the guidance of the Court and the General 
Counsel in regard to the presumption of soundness.  However, 
nothing in the prior decision suggests that the pertinent law 
was incorrectly applied or applied in a manner inconsistent 
with Wagner (citation omitted).  Accordingly, de novo review 
is not warranted.

Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Qualifying service is the total period of active service, 
exclusive of time spent on furlough, on unpaid absence 
without leave (AWOL), under arrest without acquittal, in 
desertion, or while undergoing court martial.  See 38 C.F.R. 
§ 3.15 (2006).  See also 38 C.F.R. § 3.203 (evidence of 
service for the purpose of establishing entitlement to 
pension benefits).

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).

The veteran contends that he is entitled to nonservice-
connected disability pension.  Records show that he had two 
periods of service one with the United States Army and the 
other with the United States Navy.  His U.S. Army Department 
of Defense Form 214, Certificate of Release or Discharge from 
Active Duty (DD-214), indicates that he served from January 
8, 1971 to September 13, 1974 with 729 days lost time and an 
additional 605 days lost time subsequent to the expiration of 
service date.  He was credited with one day of active service 
for that period.  A September 1974 letter from the Deputy for 
Separations and Retired Affairs of the U.S. Army states that 
the veteran's enlistment was voided effective September 13, 
1974.  The veteran's DD-214 from his service in the U.S. Navy 
indicates that the veteran served from September 13, 1974 
through October 3, 1974.  He was credited with 21 days of 
service for that period.  The veteran did not have an 
aggregate of 90 days or more.  As the veteran's enlistment in 
the U.S. Army was voided as of September 13, 1974, the total 
days of service is only 21 days.  

The veteran has argued that he served in the U.S. Army for 
over three years and therefore he meets the time requirement 
for pension.  However, the veteran's U.S. Army enlistment was 
voided.  Nonetheless, even if the veteran's U.S. Army 
enlistment were valid, he was only credited with one day of 
service for that period of time.  The veteran had two periods 
of service during that enlistment, a period of 729 days and 
another of 605 days which are excluded from qualifying 
service.  See 38 C.F.R. § 3.15.  Therefore, the veteran would 
still only have an aggregate of 22 days of service.  Thus, 
the Board finds that the veteran does not meet the basic 
eligibility requirements for nonservice-connected pension 
benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims held that where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected disability 
pension due to a failure to meet the minimum required period 
of time of service.  Accordingly, the appeal is denied.


ORDER

The application to reopen a claim for service connection for 
a psychiatric condition is denied.

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


